Opinion op the Court by
Judge Winn —
Affirming.
*479Decided upon the authority of I. C. R. R. Co. v. Fleming, ante.
The appellee, Miss Roberts, was traveling with Mrs. Catherine Fleming at the time of the circumstance out of which this litigation arose. The entire facts in Miss Roberts’ ease are identical with those of the ease of Mrs. Fleming. The appeal in the Fleming case (I. C. Railroad Co. v. Catherine Fleming) is this day decided; and the opinion in that case is decisive of every point in this case.
The judgment of the trial court is accordingly affirmed.